Citation Nr: 0815155	
Decision Date: 05/07/08    Archive Date: 05/14/08

DOCKET NO.  04-04 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Richmond, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1963 to 
February 1967.

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington, which denied service connection for bilateral 
hearing loss and tinnitus.  In May 2007, the veteran 
testified before the undersigned Veterans Law Judge at a 
Board hearing at the RO.  A transcript of the hearing is of 
record.

The Board remanded this case for additional development in 
October 2007.  As the requested development has been 
accomplished, this case is properly before the Board.  A 
service connection claim for a bilateral knee disability also 
was remanded in October 2007.  However, the RO granted this 
claim in December 2007; so it is no longer on appeal.  


FINDINGS OF FACT

1.  The competent medical evidence of record shows there is 
no relationship between the present bilateral hearing loss 
disability and service.

2.  The competent medical evidence of record shows there is 
no relationship between the present tinnitus disability and 
service.


CONCLUSIONS OF LAW

1.  A bilateral hearing loss disability was not incurred in 
or aggravated by service. 38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 
3.102, 3.303 (2007).

2.  Tinnitus was not incurred in or aggravated by service. 38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.159, 3.102, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).   VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim. 38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability. Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant notice by letters dated in 
October 2002 and June 2006.  While the June 2006 notice was 
not provided prior to the initial adjudication in March 2003, 
the claimant has had the opportunity to submit additional 
argument and evidence, and to meaningfully participate in the 
adjudication process.  The claim was subsequently 
readjudicated in supplemental statements of the case dated 
from August 2006 to December 2007, following the provision of 
notice.  The veteran has not alleged any prejudice as a 
result of the untimely notification, nor has any been shown.  

The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying 
the evidence necessary to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence; 
and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his possession 
that pertains to the claims.  

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, obtained medical opinions as to the 
etiology of the hearing loss and tinnitus disabilities, and 
afforded the veteran the opportunity to give testimony before 
the Board.  All known and available records relevant to the 
issues on appeal have been obtained and associated with the 
veteran's claims file.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

Analysis

The veteran seeks service connection for bilateral hearing 
loss and tinnitus.  He testified that as a flight line 
aircraft mechanic, he was exposed to excessive noise in 
service, which caused his present hearing loss and tinnitus 
disabilities.  He mentioned that he had to check the 
hydraulic pumps in the cockpits of the planes and was around 
jet engine noise, which was quite deafening.  He also noted 
that he did not wear ear protection all of the time, 
particularly when he was working on the planes.

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service. 38 
U.S.C.A §§ 1110, 1131.  "Service connection" basically means 
that the facts, shown by the evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Where chronicity of a disease is not 
shown in service, service connection may yet be established 
by showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  A 
veteran may also establish service connection if all of the 
evidence, including that pertaining to service, shows that a 
disease first diagnosed after service was incurred in 
service. 38 C.F.R. § 3.303.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The record shows present hearing loss and tinnitus 
disabilities.

A January 1998 private medical record notes complaints of 
ears ringing, which started six weeks prior after an upper 
respiratory infection.  The veteran also testified as to the 
presence of tinnitus, which he indicated he first noticed 
three to four years after service.  Tinnitus is defined as a 
noise in the ears, such as ringing, buzzing, roaring, or 
clicking. See Dorland's Illustrated Medical Dictionary, 28th 
edition, p. 1714.  The veteran is competent to testify as to 
that which he can observe or experience, including complaints 
of tinnitus. See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

Current private audiograms in September 2003 and April 2007 
show diagnoses of bilateral sensorineural hearing loss.  An 
October 2007 VA examination report also shows a diagnosis of 
mild to moderate combined sensory/neural hearing loss on the 
right and left and the veteran's reports of a constant 
humming/hissing tinnitus in both ears.  Hearing loss meeting 
the definition of disability under 38 C.F.R. § 3.385 (2007) 
was demonstrated.

The veteran's service personnel and medical records 
corroborate the veteran's contentions of exposure to loud 
noise in service.  The DD-Form 214 shows the veteran served 
in the U.S. Air Force and that his Military Occupational 
Specialty was Aircraft Mechanic. A July 1964 hearing 
conservation data form notes that the veteran's noise 
exposure included jet engine noise and that his primary work 
area was on the flight line.  It was noted that he wore 
hearing protection.  Hearing was within normal limits at that 
time and on the January 1967 discharge examination.  
Sensorineural hearing loss was not shown in service or to a 
degree of 10 percent within one year after service discharge.  
38 C.F.R. §§ 3.307, 3.309 (2007).

As the record shows current hearing loss and tinnitus and 
evidence of exposure to acoustic trauma in service, the 
determinative issue is whether there is a relationship 
between these. 

An October 2007 VA examination report shows the examiner 
reviewed the veteran's claims file and noted that the veteran 
was discharged from the military in 1967 and denied any 
significant post-service civilian noise exposure.  Prior to 
service, the veteran reportedly worked as a riveter for about 
two months, but his hearing was shown by audiometric test 
results in 1964 and 1966 and at separation in 1967 to be 
normal in both ears.  He also denied ear trouble and hearing 
loss in November 1966.  By the time of his private 
audiological evaluation in April 2007, he had mild to 
moderately severe bilateral hearing loss and on the present 
evaluation he had slightly worse hearing in the left.  The 
examiner found that this progression from normal hearing at 
separation from service to the current hearing loss was not 
typical of noise damage ending in 1967.  Therefore, the 
examiner's opinion was that the veteran's current 
sensorineural hearing loss with tinnitus was less likely as 
not related to acoustic trauma in service.

The negative medical evidence in this case outweighs the 
positive evidence.  Although the veteran asserts that his 
hearing loss and tinnitus are related to his service, this is 
not a matter for an individual without medical expertise.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Thus, 
while the Board has considered the veteran's lay assertions, 
they do not outweigh the medical evidence of record, which 
shows that there is no relation between the veteran's present 
hearing loss and tinnitus disabilities and the acoustic 
trauma in service.  The veteran's representative asserts that 
the examiner found no relationship between the present 
hearing loss and tinnitus disabilities by incorrectly relying 
on the fact that there was no disability found in service.  
The examiner's opinion, however, was based on the progression 
of hearing loss after service, which is enough of a basis to 
support the medical opinion.  Furthermore, a competent 
medical expert makes this opinion and the Board is not free 
to substitute its own judgment for that of such an expert.  
See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  

The preponderance of the evidence is against the service 
connection claim for bilateral hearing loss and tinnitus; 
there is no doubt to be resolved; and service connection is 
not warranted.   Gilbert v. Derwinski, 1 Vet. App. at 57-58.


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.



____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


